Citation Nr: 1739742	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 20 percent for service-connected lumbar LS-S1 disc herniation.

3.  Entitlement to an initial disability rating greater than 20 percent for service-connected sciatica of the right leg.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from July 1992 to October 1992, from May 1994 to October 2000, and from January 2003 to March 2004. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned Acting Veterans Law Judge in August 2011.  

In an April 2012 decision, the Board granted the Veteran a 50 percent disability rating for his service-connected PTSD effective July 14, 2008, the effective date of service connection.  The Board then remanded the issue of an initial rating greater than 50 percent for PTSD along with issues of higher ratings for the Veteran's lumbar spine disability and sciatica of the right lower extremity.  In connection with his appeal, the Veteran was scheduled for a Decision Review Officer (DRO) hearing in July 2014, but later withdrew this request.  See response from Veteran, received in June 2014.  

Thereafter, the Board remanded the claims again for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably remand is necessary for all claims prior to adjudicating the appeal.  In the September 2016 remand, the Board directed that the AOJ obtain all clinical records, both VA and non-VA, pertaining to the treatment of the Veteran's PTSD, lumbar disc herniation, and right leg sciatica since August 2010 that were not already of record.  The Board emphasized in the remand body that there was very little evidence since 2010 that adequately described the current severity of the Veteran's service-connected disabilities.  To date, updated VA treatment records have not been associated with the electronic record.  Such records, and their review, are referenced in a May 2017 Supplemental Statement of the Case.  Specifically, the evidence cited includes treatment reports from February 2005 through May 2017 from the VA Medical Center in Clarksburg.  In addition, an April 2017 VA examination conducted for the Veteran's PTSD refers to regular psychiatric therapy up to August 2014.  These records are very relevant to the instant appeal.  And absent compliance with the prior remand directives, the Board is unable to adjudicate the instant appeals.  On remand, efforts must be made to follow through with the Board previous directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Specifically, obtain any outstanding records of treatment from the Clarksburg VA Medical Center.   If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




